Citation Nr: 1431967	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's wife



ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1953.  He passed away in December 2012.  Pursuant to a September 2013 administrative decision, his wife has been substituted as the Appellant in this case.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran and his wife had a personal hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of the proceedings has been associated with the claims files.


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between his active duty service and an acquired psychiatric disability, including PTSD.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 , 3.304(f) (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)

The VCAA provides that VA has a duty to notify and to provide assistance in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA must provide notice of what is needed to substantiate the claim, including any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice provisions were fulfilled by letter sent in January 2010, prior to the March 2010 decision now on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Appellant has not alleged that there was any prejudicial error in regard to the notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice errors are not presumptively prejudicial, and the claimant has the burden of establishing error that was unduly prejudicial).

VA must also assist in the development of claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's VA and private treatment records have been obtained.  His service treatment and personnel records were not obtained, and are presumed lost.  When, through no fault of the claimant, records under the control of the Government are unavailable, the duty to assist is heightened.  Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  VA must provide notice of the right to support the claim with alternate sources of evidence.  Id.  The Veteran was notified of the possibility that his STRs would be unavailable in the January 2010 notice letter, which also advised him of alternate evidence that could be submitted.  At an informal hearing with the Decision Review Officer (DRO) in June 2011, the issue was discussed and it was conceded that the Veteran served in Korea while on active duty.  He was not provided with separate notice that his reported stressor was not corroborated, although it is not clear from the DRO's report whether his alleged stressor was also conceded.  The Board does not find this confusion to be prejudicial to the claim, however, because even when assuming that the stressor occurred, the preponderance of the evidence weighs against him having an acquired psychiatric diagnosis during the relevant time period (i.e., since receipt of his claim in December 2009) that is also related to service.  See 38 C.F.R. § 3.400(b)(2) (2013).  

The Veteran was provided with a VA examination in July 2011 for a medical opinion on the likelihood that any of his various mental health diagnoses are related to his service, which did not adequately address the issue under appeal.  The Board subsequently obtained an expert opinion from a psychiatrist from the Veterans Health Administration (VHA opinion), who reviewed the case file and rendered an opinion that directly addresses the Appellant's contentions with a clear explanatory rationale.  The VHA report is therefore found to be adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In May 2014, the Appellant acknowledged receipt of a copy of the VHA report and responded with additional argument.  

The Board also finds the undersigned VLJ complied with the due process requirements of 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App 488 (2010).  Although the VLJ did not fully explain the elements needed to substantiate the claim, the Appellant testified that the Veteran had a current diagnosis, and she described the continuity of his symptoms.  She also testified regarding incidents in service he used to talk about with her.  She therefore exhibited actual knowledge of what was needed to substantiate the case.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VLJ did have a lengthy discussion with the Appellant regarding treatment providers, and the record was held open to give the Veteran time to submit additional records for consideration.  The Board also further developed this case by obtaining the VHA opinion.  The Appellant has not asserted that she or her husband were prejudiced in any way by the manner in which the hearing was conducted.  The Board therefore finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant.


Service Connection

 The Appellant asserts that the Veteran developed PTSD as a result of traumatic experiences in Korea, specifically, that he was shot at by the enemy while delivering supplies to fellow soldiers.  She asserts that he was troubled by these experiences since returning home from active duty service, and that his depression was also a result of these same experiences.  Although his service records are presumed destroyed, his presence in Korea has been conceded.

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition to the criteria listed above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with the criteria contained in the Fourth Edition of the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013).
The DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Generally, the occurrence of an event alleged as a "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet.App. 91, 97-98 (1993).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records.  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. Brown, 9 Vet.App. 389 (1996).  

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence. Moreau v. Brown, 9 Vet.App. 389, 396 (1996).  However, such evidence may be accepted in cases for service connection for PTSD based on personal assault.  Patton v. West, 12 Vet.App. 272 (1999).  

Finally, a claimed stressor that is consistent with the places, types, and circumstances of the Veteran's service does not require corroboration, but only if an evaluating VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that it is related to the Veteran's fear of hostile military or terrorist activity, that it is adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f).    
 
Given the absence of a complete set of service treatment records in this case, the Board notes it has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's analysis of this claim has been undertaken with these heightened duties in mind.  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable.  Russo v. Brown, 9 Vet. App. 46 (1996).

The record shows the Veteran had a history of occasional depression in November 2005.  In September 2008, he was diagnosed with PTSD after discussing his stressor and reporting symptoms of hypervigilance (checking locks), exaggerated startle response, anger/irritability, lack of trust, avoidance of crowds, estrangement from family, and suicidal ideation.  His social worker, Ms. Cooper, noted that he met the criteria for PTSD under to the DSM-IV.  In an October 2008 follow up, he answered "yes" when asked if he was bothered by repeated memories of his stressor.  He was again diagnosed with PTSD, and it was noted that he appeared confused at times.

In November 2008, Ms. Cooper noted that the Veteran was not very coherent, and that his wife was speaking mostly on his behalf.  His wife reported that the Veteran was having difficulty with balance, could not dress, shower or feed himself, and could not be left alone in the house.  She said that there had been a dramatic change in his memory during the preceding four years.  Ms. Cooper recommended they consult with his primary care physician for a diagnosis.  

At an initial primary care consultation with Dr. D. Stock in November 2008, the Veteran was noted to be depressed due to loss of domicile and the possibility of a leukemia diagnosis.  The Veteran reported suicidal thoughts, and he was noted to be stumbling, unsteady, angry, and confused.  He could not bathe, dress, or cook without assistance.  Dr. Stock noted he had PTSD, depression, and dementia.  At a follow up shortly thereafter, Dr. Stock indicated the Veteran had severe dementia, and could not perform most of his activities of daily living (ADLs).  He was also diagnosed with PTSD, and it was noted the Veteran was constantly talking or muttering to himself and not always coherent. 

In January 2009, Ms. Cooper noted the Veteran could not speak for himself.  

In January 2010, Dr. Stock completed a Medical Statement for Aid & Attendance (A&A), a VA benefit not under appeal.  The listed diagnoses were loss of home, depression, hearing loss, and chronic leukemia.  The Veteran could not walk unaided, feed himself, bathe himself, and was very dependent on help for all other ADLs.  He needed to have nursing home care or an in-home caregiver.

At the July 2011 VA examination, the Veteran was unable to understand the purpose of the examination, even after multiple explanations.  He did not convey any traumas experienced in Korea, and was not able to explain or endorse his symptoms.  He told the examiner that he was feeling depressed since losing his house, and his family reported that onset of his symptoms coincided with that time period.  He said he did not have problems with depression prior to that.  The examiner noted he was a poor historian, and she was unable to determine whether he experienced PTSD symptoms in the past.  When specifically asked whether he re-experienced his reported stressor, he responded "not too much."  His family members attempted to remind him of the troubles he had, which did not refresh his memory.  When asked again, he essentially told the examiner that nothing traumatic had happened and that he had moved on from that time.  He denied having problems with reminders of the stressor.  His family members explained that the Veteran frequently had flashbacks and nightmares, but the Veteran did not endorse these symptoms.  Because he did not report being troubled by any incident, she could not associate any of his symptoms to service.

During the examination, the Veteran appeared anxious, and was talking to himself, often cursing.  His orientation was weak, and he was anxious and tearful, looking for his wife.  The examiner was unable to determine whether he was hypervigilent or had an exaggerated startle response, as he did not appear to understand questions regarding those symptoms.  The examiner diagnosed him with dementia and depressive disorder, not otherwise specified.  She said that his significant cognitive deficits interfered with his ability to understand, communicate, and explain his PTSD symptoms and to engage in the interview.  She reviewed the Veteran's treatment records, including Ms. Cooper's September 2008 diagnosis of PTSD, but she did not find it very informative because the Veteran's wife was doing  most of the speaking for him at that time.  Further, Ms. Cooper did not provide specific enough information regarding re-experiencing and avoidant behavior for the examiner to form an opinion on these aspects of the Veteran's symptomatology.  The examiner noted that the Veteran's wife reported significant decline in his memory starting in about 2004.  The VA examiner opined that dementia was not related to service, but that he did not give her enough information to determine whether his depression extended back to service or was related to incidents in service.  He related to her that he was depressed because he was lonely and that he had been depressed since losing his house.  

The VHA examiner opined that it was unlikely the Veteran met the criteria for PTSD during the appellate period.  In reviewing the records, he noted the October 2008 records showing the Veteran's symptoms of occasional confusion, anger, depression, talking to himself, cursing under his breath, hiding in his room, and avoiding crowds and loud noises.  In November 2008, the Veteran was angry, confused, stumbling with an unsteady gait, and unable to bathe, dress and cook without assistance.  In January 2010, the Veteran was unable to walk, was incontinent, and was very dependent with all ADLs.  The VHA examiner noted the July 2011 VA examiner's finding of significant cognitive and memory impairment.  

The VHA examiner then explained that dementia is a progressive disease that usually lasts about ten years.  It typically presents with minor memory loss and progresses to the patient becoming mute, bedbound, and unable to swallow food.  He said that in the middle stages of dementia, it is common to develop signs of agitation, paranoia, sleep disturbances, irritability, and labile behavior.  Patients can become combative and violent.  He observed that the Veteran appeared to have advanced dementia in July 2011, as the VA examiner also found.  The Veteran also had significant dementia in January 2010, as demonstrated by the A&A report.  He indicated the Veteran's symptoms in 2008-cursing under his breath, anger, agitation, hiding, sleep disturbances-are more appropriately attributed to dementia, and not PTSD.  He said that PTSD diagnostic criteria requires a patient to have at least two of the relevant symptoms (that is, irritable behavior or angry outbursts, reckless or self-destructive behavior hypervigilance, exaggerated startle response, problems with concentration, or sleep disturbances), but also that these symptoms are not unique to PTSD.  They are seen in several other psychiatric illnesses, including the middle and late stages of dementia.  He also said that patients are not to be diagnosed with PTSD if the disturbance is attributable to another medical condition, which in this case is dementia.  In sum, he opined it was less likely that the Veteran met the criteria for PTSD, and instead his symptoms are attributed to dementia.  He also opined that the Veteran met the criteria for depression, but that it was less likely related to service. 

Based on the foregoing body of evidence, the Board finds service connection is not warranted.  Although it appears that he was diagnosed with PTSD pursuant to the DSM-IV in September 2008, the Board finds that record to be less probative than the VHA opinion, which opined that his symptoms were more likely attributable to dementia.  As noted by the July 2011 VA examiner, Ms. Cooper's September 2008 diagnosis did not include specific examples or discussion regarding her findings.  Also, it is unclear whether the information gleaned at the September 2008 appointment was provided by the Veteran or his wife.  Accordingly, the Board finds that the VHA opinion outweighs this record.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Owens  v. Brown, 7 Vet. App. 429 (1995).

Even when giving the benefit of the doubt that the September 2008 PTSD diagnosis was made in accordance with the regulations with information solely provided by the Veteran, it precedes the Veteran's claim for service connection for PTSD by over a year.  The Veteran's claim was received in December 2009.  Entitlement to service connection requires a current disability, as discussed in detail above; therefore, the evidence would need to show a valid diagnosis of PTSD on or after the date of receipt of his claim.  38 C.F.R. § 3.400(b)(2) (2013).  Although a disability that resolves during the appellate period may still be service connected, it must have been present during the relevant time frame.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, there were no PTSD diagnoses made during the relevant time frame.  And, when asked to review the Veteran's recorded symptoms from this time period, the VHA examiner also did not find it likely that he met the criteria for PTSD; instead, his symptoms were attributable to dementia.  Because there was no PTSD diagnosis, service connection for that cannot be granted.  Shedden, supra.

The preponderance of the evidence is also against his depression being related to service.  The July 2011 VA examiner observed that he made no complaints regarding depression and his military service, and instead reported that he felt depressed because he had no friends and had lost his house.  Even with coaxing from his family and leading questions from the examiner, he denied being troubled by his experiences.  Because of his inability to participate, she was not able to opine on whether there was a relationship between his service and his symptoms.  She opined that his cognitive impairments, including poverty of thought and an inability to effectively communicate, contributed to his depression.  It is clear from her report that she made a complete review of the records and conducted a complete examination, and that it was only after due diligence in seeking relevant information that would inform her opinion that she was unable to comment.  Although no opinion on the relationship was rendered, the Board nonetheless finds her report to be probative evidence weighing against service connection.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  The VHA opinion also found it less likely that his depression was related to service.

Finally, the preponderance of the evidence is against a relationship between his service and his dementia.  There has been no allegation of an in-service injury or disease that would lead to dementia.  Shedden, supra.  The Appellant has not argued that dementia is related to service.  Nonetheless, both the July 2011 VA examiner and the VHA examiner indicated it was less likely related to service.

The Board acknowledges the Appellant's statements that he exhibited PTSD and other mental health symptoms since returning from active duty service.  The Board points out that the Appellant did not meet the Veteran until in or around 1990, nearly 50 years following separation.  She is competent to attest to symptoms that she observed.  However, even when assuming that she is also competent to report his symptomatology from the 1950's, she has not been shown to have the training or the expertise to competently diagnose a mental disorder, or to opine on its etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, as regards the appellate period under consideration, a psychiatrist has investigated the Appellant's theory and rejected it, instead attributing his symptoms to dementia.  Jandreau, supra.

The Board also acknowledges the Appellant's arguments that the Veteran's physicians diagnosed PTSD, and that he could have had both diagnoses at the same time.  As above, the Appellant has not been shown to have the expertise to competently make such an argument.  The VHA examiner indicated that PTSD cannot be diagnosed if the symptomatology is more appropriately attributed to another disease, which in this case is dementia.  The Board places more weight on the opinion of the Board-certified psychiatrist that reviewed the claims than on the Appellant's arguments.  

Unfortunately, the preponderance of the evidence is against this claim.  Under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 

ORDER

The claim of entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


